Title: To James Madison from Carlos Martínez de Yrujo, 29 October 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 29 October 1805, “Near Philadelphia.” Because some Spanish privateers have detained several ships that seemed to be American and taken them to Spanish ports, the United States minister in Madrid has made several complaints on the subject; the ministry of state having informed the ministry of marine about them, some of the said vessels have been set at liberty and others are pursuing their cases in the admiralty courts according to the privateer ordinance, the treaty existing between the two nations, and the laws on the subject.
          To this end, it has been observed that some American ships were sailing without a passport, contrary to the arrangement in article 17 of the treaty between the two countries, and since this circumstance could have provided scope for the detention of some of the American ships about which minister Pinckney has complained, the king has commanded that information be given about it, which has been done by the first secretary of state, so that this government might be notified of it with the goal of warning American captains not to omit carrying the said passport with them in order to avoid the repetition of such detentions.
          He has the honor to communicate this decision to JM, so that JM might see with satisfaction the right intentions and disposition of the king to avoid further reasons for complaints on the part of the United States, like those which minister Pinckney has lately made on this point.
        